447 F. Supp. 2d 467 (2006)
UNITED STATES of America,
v.
Jason BROWN.
Criminal Action No. 98-334-10.
United States District Court, E.D. Pennsylvania.
August 25, 2006.
Francis C. Barbieri, United States Attorney's Office, Philadelphia, PA, for Plaintiff.
Kenneth L. Mirsky, Philadelphia, PA, for Defendant.

MEMORANDUM AND ORDER
KATZ, Senior District Judge.
On October 29, 1998, the defendant pled guilty to one count of conspiracy to distribute cocaine base. The court sentenced the defendant to sixty months of incarceration followed by five years of supervised release. On December 13, 2005, the Probation Office filed a Petition for revocation action. The Petition was subsequently amended on February 13, 2006.
*468 Findings of Fact and Conclusions of Law
1. On January 27, 1999, the defendant was sentenced to 60 months incarceration followed by five years of supervised release. The defendant additionally was ordered to observe all rules specified by the Probation Office.
2. On the May 1, 2004, the defendant commenced supervision by the Probation Office.
3. On September 5, 2005, the defendant's conditions of supervision were modified to include placement in a community treatment center for a period of 90 days.
4. The defendant has violated the following terms and conditions of his supervised release:
(a) General Condition: The defendant shall not commit another Federal, state or local crime.
The defendant has violated this general condition of supervised release by his arrest, on January 21, 2006, and conviction on August 14, 2006, for possession of a controlled substance, in Philadelphia.
(b) General Condition: The defendant shall not illegally possess a controlled substance.
The defendant has violated this general condition of supervised release by submitting urine samples that testing positive for controlled substances on May 10, 2005, July 19, 2005, August 2, 2005, August 9, 2005 and August 18, 2005. On two occasions the defendant admitted to the Probation Officer that he had taken Tylenol III pills for which he did not have a prescription.
(c) Standard Condition # 2: The defendant shall report to the probation officer as directed by the Court or probation officer, and shall submit a truthful and complete written report within the first five (5) days of each month.
The defendant has violated this term of supervised release by failing to submit monthly reports to the Probation Office between August 2005 and November 2005.
(d) Special Condition: The defendant shall be placed in a community treatment center for a period of ninety days following successful completion of an inpatient drug and alcohol treatment program.
The defendant violated this condition of supervised release by being discharged from the Luzerne Community Treatment Center (CTC) for signing out of the Center for treatment or work and failing to report for treatment or work. The defendant also failed to make subsistence payments for the weeks ending November 10, 2005 and November 17, 2005.
5. The violation of the general condition is deemed a Grade C violation. The violation of Standard Condition # 2 and the special condition are deemed Grade C violations. The applicable range of imprisonment upon revocation as set forth in Section 7B 1.4 of the United States Sentencing Guidelines is 7-13 months.
6. The court finds the defendant in violation of his supervised release.
An appropriate Order follows.

ORDER
AND NOW, this 25th day of August, 2006, upon consideration of the foregoing findings of fact and conclusions of law and after a hearing, it is hereby ORDERED as follows:
1. Defendant's supervised release is REVOKED.
2. Defendant is committed to the custody of the Bureau of Prisons for a term of seven (7) months.

*469 3. No further term of supervised release is imposed.